— In an action to recover damages for personal injury, medical expenses and loss of services, plaintiffs appeal from so much of an order of the Supreme Court, Queens County, entered December 3, 1964 upon reconsideration, as denied their application for a general preference. Order insofar as appealed from, reversed, without costs; application for a preference in trial granted, and matter remitted to the Trial Term for entry of an appropriate order in accordance with our rules. In view of the uncontroverted nature and extent of the disability of the plaintiff Elsie Kahane, it is our opinion that the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by this plaintiff, and that a preference in trial should have been granted. It is true there is a conflict of medical opinion as to the causal relationship between the accident and the disability claimed to have resulted therefrom, but this dispute cannot be resolved in advance of trial (see Squillante v. Los Cab Corp., 19 A D 2d 817; Hocherman v. I. & G. Service Corp., 5 A D 2d 813). Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.